—Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about February 1, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree and attempted assault in the third degree, and placed him with the State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The evidence supported reasonable inferences that appellant and another perpetrator acted in concert to assault the complainant and rob him of his chain. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Rubin, JJ.